Case 2:20-cv-01526-SJF-ARL Document 28-2 Filed 11/20/20 Page 1 of 4 PageID #: 195
                                                                                  EXHIBIT 2
               F R           Law Office of Francisco J. Rodriguez
                J
                                     1111 W. Nolana, Suite A ~ McAllen, Texas 78504

 Francisco J. Rodriguez                                                           Telephone: (956) 687-4363
 Danielle C. Rodriguez                                                            Telecopier: (956) 687-6415
 Jared A. Clark                                                                   frankr@mcallenlawfirm.com

                                CONTRACT OF EMPLOYMENT

                                              Section I

                                             PARTIES

         This contract is between the Law Office of Francisco J. Rodriguez, hereinafter
 referred to as “attorney” and Antonio Juarez Hernandez, hereinafter referred to as
 “client”, whose mailing address is Calle 28 LT 6 MZA 28 Smaza 102 Cancun, Quintana
 Roo 77500, telephone number is+52.1.899.460.3204, and e-mail is
 __a.juarezhernandez@hotmail.com_.

                                              Section II

                          STATEMENT AND SUBJECT OF RETAINER

        Client hereby retains and employs attorney to represent client in legal matters
 involving working with client’s representatives in certain business transactions which
 includes the purchase and acquisition of properties, businesses, and participating in
 business ventures in the Rio Grande Valley of Texas or in the State of Texas.

        Client has authorized his bank account described below to be debited as client
 may authorize from time to time in sums of $50,000 or more depending on the prospective
 business opportunities that client’s representatives may recommend to client. The
 withdrawn funds shall be from client’s following bank account:

                    Antonio Juarez Hernandez
                    BBVA Bancomer Account No. 0462919583
                    Av. Reforma 76
                    Mexico

                                             Section III

                                       ATTORNEYS’ FEES

        Client agrees to pay attorneys for such representation a reasonable fee of no less
 than 4% of the cost of the business transaction, transferred funds or project plus expenses
 associated the representation of the client.

 CONTRACT OF EMPLOYMENT                                            Initials: _____________
 Page 1 of 4
Case 2:20-cv-01526-SJF-ARL Document 28-2 Filed 11/20/20 Page 2 of 4 PageID #: 196




                                               Section IV

        CLIENT’S REPRESENTATION THE FUNDS ARE ALL LEGALLY ACQUIRED

        By signing this contract, Client explicitly warrants and represents that all funds in the
 bank account that is to be debited and deposited in the attorney’s IOLTA account are lawfully
 acquired funds and not in any violation of either Mexican or United States laws. Client
 understands and intends the attorney may reasonably rely and act on the above
 representation that all funds are lawfully acquired in Mexico or the United States.

                                                Section V
                                       ASSOCIATE COUNSEL

        Attorneys may in their discretion employ associate counsel to assist him in
 representing client in his legal affairs if deem necessary to protect client’s interest.

                                               Section VI
                        RETENTION OF ATTORNEYS' FEES,
                ATTORNEY FEES, EXPENSES & COSTS FROM PROCEEDS

         The attorneys may bill and disburse from the IOLTA account for payment of their
 fees, expenses and costs as they are due and incurred. A statement will be provided to the
 client on a monthly basis.

                                               Section VII

                      SUBSTITUTION OR DISCHARGE OF ATTORNEYS

          Client has the right to discharge the attorneys, provided, however, the attorneys shall
 be entitled to their fees, expenses and costs that may have been incurred in representing
 client in his legal business affairs.

                                               Section VIII
                                 WITHDRAWAL OF ATTORNEYS

      THE CLIENT AGREES THAT THE ATTORNEYS RETAIN THE RIGHT AT ANY
 TIME PRIOR TO OR FOLLOWING INVESTIGATION, DISCOVERY OR LEGAL
 RESEARCH, TO RELEASE THEMSELVES FROM THIS CONTRACT AND
 WITHDRAW FROM THE REPRESENTATION OF THE CLIENT, IF THE ATTORNEYS
 DECIDE TO DO SO FOR ANY REASON OR IF IT APPEARS TO THE ATTORNEYS
 THAT CIRCUMSTANCES HAVE DEVELOPED WHICH HINDER CONTINUED
 EFFECTIVE REPRESENTATION OF THE CLIENT OR IF ANY RELEVANT OR
 MATERIAL STATEMENT OR REPRESENTATION MADE BY THE CLIENT OR HIS


 CONTRACT OF EMPLOYMENT                                              Initials: _____________
 Page 2 of 4
Case 2:20-cv-01526-SJF-ARL Document 28-2 Filed 11/20/20 Page 3 of 4 PageID #: 197




 REPRESENTATIVES’ IS NOT TRUE OR IF THERE IS ANY VIOLATION OF MEXICAN
 OR LAWS OF THE UNITED STATES.

       Reasonable notice to the client shall be given by FAX OR EMAIL sent to Client’s last
 known fax number or email address, or the client’s representative, Nereyda Vega at her
 known address or email address.

                                              Section IX

                        FAVORABLE OUTCOME NOT GUARANTEED

        The client acknowledges that the attorneys have made NO GUARANTEE
 regarding the successful outcome of any of client’s anticipated business transactions.
 Client understands that the attorneys will NOT be providing any business or financial
 advice. The attorneys will only be providing legal services associated with the business
 opportunities client decides to avail himself of upon his own decisions or that of his other
 representatives other than the lawyers.

        The client acknowledges that the attorneys make no representations or guarantees
 regarding the tax consequences of any recovery obtained on behalf of the client.

         Further, the client agrees that in the event of a favorable business outcome, it is
 client’s sole obligation and duty to SEEK TAX ADVICE FROM A QUALIFIED TAX
 ADVISOR.

                                               Section X
                                     CLIENT'S OBLIGATIONS

          Client hereby warrants and represents that client will cooperate with attorneys to
 assist them in representing client’s legal interests, not business interests. Client shall give
 attorneys timely and truthful information at all times, and shall be available for appointments
 or conferences as requested by attorneys, and by immediately informing attorneys of client's
 new mailing adder or email address in the event client moves or changes email address.

                                       NOTICE TO CLIENTS

                       The State Bar of Texas investigates and prosecutes
                    Professional misconduct committed by Texas attorneys.
                       Although not every complaint against or dispute with
                    a lawyer involves professional misconduct, the State Bar
                   Office of General Counsel will provide you with information
                                   about how to file a complaint.
                        For more information, please call 1-800-932-1900.
                                    This is a toll-free phone call.



 CONTRACT OF EMPLOYMENT                                             Initials: _____________
 Page 3 of 4
    Case 2:20-cv-01526-SJF-ARL Document 28-2 Filed 11/20/20 Page 4 of 4 PageID #: 198




             This contract is entered into in Hidalgo County, Texas, which shall also be the
      place of performance and payment in accordance with the terms of the contract.
      Furthermore, this contract contains all the agreements of the parties.

              Client and attorneys hereby agree that if a dispute arises out of or relates to this
      contract, or the breach thereof, and if said dispute cannot be settled through negotiation,
      the parties agree first to try in good faith to settle the dispute by mediation before resorting
      to arbitration, litigation or some other dispute resolution procedure.

               I HAVE READ THIS CONTRACT AND\OR IT HAS BEEN EXPLAINED TO
               ME. __________

               I UNDERSTAND IT AND I AM SIGNING IT VOLUNTARILY AND SO
               ACKNOWLEDGE BY SIGNING THIS CONTRACT. __________

               I HAVE RECEIVED A COPY OF THE CONTRACT AND SO
               ACKNOWLEDGE BY SIGNING THIS CONTRACT. __________

               I HEREBY REPRESENT AND AGREE I WAS NOT SOLICITED BY
               ATTORNEYS AND SO ACKNOWLEDGE BY SIGNING THIS CONTRACT.
               _____________

              This contract constitutes all the agreements between the parties and may not be
      amended except in writing and executed by all parties. It supersedes any prior written
      and/or oral agreement, understanding or representation regarding any matter covered by
      this contract.

               Signed this __18__ day of February, 2019.



                                                      BY:
                                                              ANTONIO JUAREZ HERNANDEZ



                                                      LAW OFFICE OF
                                                      FRANCISCO J. RODRIGUEZ



                                                      BY:___________________________________
                                                            FRANCISCO J. RODRIGUEZ

EDT (ELECTRONIC DOCUMENT TRANSMISSIONS) SHALL BE DEEMED VALID AND ENFORCEABLE IN RESPECT OF ANY PROVISION OF THIS
DOCUMENTS.

      CONTRACT OF EMPLOYMENT                                              Initials: _____________
      Page 4 of 4
